Citation Nr: 1431699	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's Sister


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded the Veteran's claim in September 2010 to obtain updated treatment records, schedule the Veteran for an examination to assess any current foot disorders, and obtain a medical opinion regarding the etiology of any such foot disorders.  The Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran appeared at a Travel Board hearing with the undersigned in March 2010.  A transcript is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Service treatment records indicate that the Veteran had bilateral pes planus which was clinically identified at time of entry into service, and she is therefore not entitled to the presumption of soundness.

2.  The evidence of record does not show that the Veteran's bilateral pes planus was permanently aggravated during service beyond the natural progression of the disability. 

3.  The Veteran's Ehlers-Danlos Syndrome is a hereditary disease that was not superimposed on the Veteran's bilateral pes planus during service.  
CONCLUSION OF LAW

The criteria for service connection for a foot disorder, to include bilateral pes planus, have not been met. 38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132. 

In the case, the Veteran's July 1968 enlistment examination noted asymptomatic pes planus.  Because a preexisting medical condition has been noted upon entry into service, the presumption of soundness is not for application.  38 C.F.R. § 3.304(b).  As a result, 38 U.S.C.A. § 1153  applies, meaning that for service connection to be warranted, it must be shown that the preexisting injury or disease was aggravated by the Veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his time in service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.

However, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346   (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

Furthermore, a developmental abnormality is not of itself a disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality by superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In this case, the Veteran contends that her active service, to include walking and transporting patients in the course of her work as a medic, aggravated her pes planus.  The Veteran testified that she could not remember going to sick call specifically for her feet but that her symptoms included pain and difficulty walking.  
The Veteran also asserts that her Ehlers-Danlos Syndrome, which was diagnosed after separation, is related to her pes planus.  In her September 2008 Notice of Disagreement, the Veteran stated that foot surgery was performed in service "with poor results, claw toes."

A review of the service treatment records reflect asymptomatic pes planus was documented in the July 1968 entrance examination.  However, remaining service treatment records are absent any complaints, diagnoses, or treatment for any foot disorder, to include surgery.   Moreover, the Veteran's separation examination does not contain a diagnosis of pes planus, or any foot disorder.  Indeed, a report of medical history completed at separation shows the Veteran denied any foot trouble.

Next, a June 2007 VA x-ray showed left foot pes planus and osteoporosis.  The physician also noted that hallux valgus was surgically treated with a removal of a small portion of the medial bone from the distal first metatarsal of the left foot, which had resulted in mild varus deformity.  Claw toes of the third and fourth toes were also noted.  With regard to the right foot, the x-ray showed osteoporosis.  

In April 2008, the Veteran underwent a VA foot examination.  The Veteran indicated that she was unsure why she was at the examination for her feet because she thought her back was going to be examined and that she never had claimed her foot problems were connected to service.  The examiner diagnosed Ehlers-Danlos Syndrome with residual pes planus, with pes planus being more severe on the left foot.  The examiner explained that the Veteran's pes planus was not caused by or a result of injury or illness during service because the Veteran had an inherited disorder of the connective tissue that causes pes planus. The examiner also noted that the Veteran's other family members had Ehlers-Danlos Syndrome and that the Veteran had no foot problems at her separation examination.  

Subsequently, a June 2008 VA treatment record reflects a diagnosis of Ehlers-Danlos Syndrome, and a December 2008 VA treatment note reflects chronic pain attributable to the condition. 

The Veteran also submitted internet research on Ehlers-Danlos Syndrome that described symptoms of the condition.  In this regard, the Board emphasizes that the issue in this case is the relationship between any foot disorder and the Veteran's active service.  The research provided does not provide any specific information as to how the Veteran's active service, to include her medic responsibilities, is related to any current foot disorder.

Similarly, the Veteran's sister submitted a letter in May 2010 stating that  the Veteran described pain in her feet.  The Veteran's sister suggested that the Veteran soak her feet in water with Epson salt or use a heating pad; these treatments did not relieve the Veteran's foot pain.  The Veteran's sister discussed several other medical problems unrelated to any foot disorder.  Again, the Board acknowledges the Veteran's subjective complaint of foot pain; the presence of a foot disorder is not at issue in this case.

In September 2010, the Veteran underwent another VA foot examination.  She indicated that she had surgery in 1962, post-service, on the left great toe.  The Veteran reported pain in both feet, and she was diagnosed with bilateral pes planus.  The examiner also diagnosed the Veteran's hereditary connective tissue disorder, Ehlers-Danlos Syndrome.  The examiner concluded that the Veteran's developmental disorder was not worsened by service and that the Veteran's hereditary condition was not related to active service.

After careful review of the record, the Board finds that the evidence does not show that there was a disability superimposed on the Veteran's pre-existing foot disorder such that service connection for the resultant disability could be granted.  While the Veteran's bilateral pes planus was noted at entry into service, she did not have any treatment for a foot disorder of any kind during service.  Her Ehlers-Danlos Syndrome was not diagnosed until after service.  This is consistent with the VA examiners findings that the Veteran's Ehlers-Danlos Syndrome is a hereditary disorder unrelated to military service.  

Furthermore, the Board finds that the Veteran's bilateral foot disorder was not caused or aggravated by service.  The evidence does not show the Veteran's disorder permanently worsened during service.  Indeed, there is no treatment in service for a foot disorder; the Veteran denied foot problems at separation; and the separation examination did not reflect any foot abnormalities.  Moreover, the September 2010 examiner found no evidence of worsening of a foot issue in service because there was no indication of an in-service injury.     

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a foot disorder, to include pes planus, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a March 2008 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, VA treatment records, statements in support of the claim by the Veteran and her representative, other lay statements, internet research, and two VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in March 2010.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for a bilateral foot disorder, to include pes planus, is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


